MADDOX, Justice
(concurring specially).
The result in this case is correct, according to law, but the defendant’s victory, getting this indictment quashed, may be a Pyrrhic victory. The evidence introduced at trial shows that she acknowledged taking specific articles from the store. When this Court has made all of the proposed Rules of Criminal Procedure effective, a defendant in a situation like this will be able to request a more definite statement. See Proposed Rule 13.2(e), Alabama Rules of Criminal Procedure. (Those proposed rules were published in the Southern 2d advance sheet dated November 30, 1989 (special Alabama edition).)